IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT MCKINNON, III,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0426

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 3, 2017.

Emergency Petition for Writ of Mandamus -- Original Jurisdiction.

Robert McKinnon, III, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

ROBERTS, C.J., WINOKUR and M.K. THOMAS, JJ., CONCUR.